904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo X. McKAYE, Plaintiff-Appellant,v.Robert BROWN, Jr., individually and in his official capacityas Director of the Michigan Department of Corrections;Raymond Toombs, individually and in his official capacity asWarden of the Ionia Maximum Correctional Facility,Defendants-Appellees.
No. 89-2059.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Leo McKaye, a Michigan prisoner, filed a civil rights suit under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants violated his eighth amendment right to be free from cruel and unusual punishment.  The district court ultimately granted summary judgment for defendants and this appeal followed.  The parties have briefed the issues, McKaye proceeding without counsel.


3
Upon consideration, we find the district court's decision to be supported by the record.  McKaye's contention is that defendants improperly denied him out-of-cell exercise from November 1987 through November 1988.  Defendants conclusively demonstrated the lack of merit in McKaye's charge through the evidentiary material submitted with their motion for summary judgment.  As there was no genuine issue of material fact and defendants were entitled to judgment as a matter of law, the district court's decision was correct.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.